                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Ditech Financial Services LLC
                                                                 f/k/a Green Tree Servicing LLC and Federal
                                                            8    National Mortgage Association
                                                            9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DITECH FINANCIAL SERVICES LLC f/k/a                     Case No.: 3:16-cv-00194-MMD-WGC
AKERMAN LLP




                                                                 GREEN TREE SERVICING LLC, and;
                                                            13   FEDERAL NATIONAL MORTGAGE
                                                                 ASSOCIATION,                                            STIPULATION AND ORDER TO
                                                            14                                                           EXTEND PLAINTIFF’S REPLY
                                                                                                Plaintiffs,              DEADLINE TO MOTION FOR
                                                            15                                                           SUMMARY JUDGMENT
                                                                 vs.
                                                            16                                                           [ECF NOS. 98]
                                                                 HIGHLAND RANCH HOMEOWNERS
                                                            17   ASSOCIATION; TBR I, LLC; AIRMOTIVE                      (SECOND REQUEST)
                                                                 INVESTMENTS, LLC,
                                                            18
                                                                                               Defendants.
                                                            19

                                                            20

                                                            21            Ditech Financial Services LLC f/k/a Green Tree Servicing LLC (Ditech) and Federal

                                                            22   National Mortgage Association (FNMA) (collectively Plaintiffs) and Airmotive Investments, LLC

                                                            23   (Airmotive) stipulate to extend plaintiffs deadline to file its reply supporting its motion for summary

                                                            24   judgment, ECF Nos. 98, for an additional 14 days or until March 22, 2019.

                                                            25            Plaintiffs moved for summary judgment on November 16, 2018. (ECF Nos. 98). Airmotive

                                                            26   responded to Plaintiffs motion on February 5, 2019. (ECF Nos. 105) Pursuant to the stipulation and

                                                            27   order entered on January 9, 2019, Plaintiff's reply is due 30 days from the date Defendants' responses

                                                            28   are filed, or March 7, 2019. (ECF No. 103)

                                                                                                              1
                                                                 48000339;1
                                                            1             The parties stipulate to extending plaintiffs reply deadline by fourteen days, from March 7,

                                                            2    2019 to March 21, 2019, to allow additional time to prepare their briefing.

                                                            3             This is the Plaintiffs' second request to extend their summary judgment briefing deadline in

                                                            4    this case. The parties do not make this request to cause delay or prejudice any party.

                                                            5             DATED: March 7th, 2019.

                                                            6
                                                                  AKERMAN LLP                                        ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            7

                                                            8     /s/ Jamie K. Combs                                 /s/ Timothy E. Rhoda
                                                                  ARIEL E. STERN, ESQ.                               ROGER P. CROTEAU, ESQ.
                                                            9     Nevada Bar No. 8276                                Nevada Bar No. 4958
                                                                  JAMIE K. COMBS, ESQ.                               TIMOTHY E. RHODA, ESQ.
                                                            10    Nevada Bar No. 13088                               Nevada Bar No. 7878
                                                                  1635 Village Center Circle, Suite 200              2810 West Charleston Boulevard, Suite 75
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Las Vegas, NV 89134                                Las Vegas, NV 89102
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Attorneys for Ditech Financial Services LLC        Attorneys for TBR 1, LLC and Airmotive
AKERMAN LLP




                                                            13    f/k/a Green Tree Servicing LLC, and Federal        Investments, LLC
                                                                  National Mortgage Association
                                                            14
                                                                                                  NO FURTHER EXTENSION WILL BE GRANTED.
                                                            15
                                                                                                                      IT IS SO ORDERED.
                                                            16

                                                            17                                                        ______________________________________
                                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            18

                                                            19                                                               March 11, 2019
                                                                                                                      DATED:_______________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                              2
                                                                 48000339;1
